Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 1/8/2021.  Claims 1-5, 8-12, 15-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of generate classes of computing resources based at least in part on a time parameter; for individual ones of the classes, generate clusters of the computing resources using a clustering routine, the clusters being generated such that individual ones of the computing resources in a respective one of the clusters have similar configuration parameters with respect to one another; determine a number of metrics required to extrapolate the metrics to other ones of the computing resources in a corresponding one of the clusters such that extrapolated metrics generated for the other ones of the computing resources satisfy a predetermined accuracy threshold, the number of metrics determined as a function of a number of the clusters generated; receive the number of the metrics from a client device, individual ones of the metrics corresponding to one of the computing resources in one of the clusters; determine a difference between respective ones of the number of the metrics as received and a corresponding metric value stored in a reference library; determine an average of the difference determined for individual ones of the computing resources; and update a corresponding one of the extrapolated metrics generated for other ones of the computing resources in the one of the clusters using the individual ones of the metrics and the corresponding metric value stored in the reference library based at least in part on the average of the difference.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.